                     IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF OHIO


  IN RE:                                      )      CHAPTER 13 PROCEEDING
                                              )
           Tina K. Brewer                     )      CASE NO.: 19-60697
                                              )
                                              )      CHIEF JUDGE RUSS KENDIG
                                              )
                  DEBTOR                      )      OBJECTION TO TRUSTEE’S
                                              )      MOTION TO DISMISS
  ************************************************

           Now comes the Debtor, by and through counsel, and hereby object to the

  Trustee’s Motion to Dismiss.     The Trustee’s Motion is based upon Debtor’s failure to

  produce requested documents.

           Debtor and Debtor’s counsel believe that all required documents have now been

  delivered through the Trustee’s portal.

           WHEREFORE, Debtor pray the Trustee’s Motion to Dismiss be DENIED.

                                                     Respectfully submitted,

                                                      /s/ James R. Galehouse
                                                      James R. Galehouse (0084867)
                                                     Attorney for Debtor
                                                     Rauser & Associates
                                                     401 W. Tuscarawas St., Suite 400
                                                     Canton, Ohio 44702
                                                     (330) 456-6505




19-60697-rk     Doc 19      FILED 06/14/19    ENTERED 06/14/19 15:03:03        Page 1 of 2
                              CERTIFICATE OF SERVICE

  I certify that on June 14, 2019, a true and correct copy of the Objection To Trustee’s
  Motion To Dismiss Case was served:

  Via the Courts Electronic Case Filing System on these entities and individuals who are
  listed on the Court’s Electronic Mail Notice List:


        James R. Galehouse jgalehouse@ohiolegalclinic.com,
         jamesgalehouse@yahoo.com;nkrenisky@ohiolegalclinic.com;rausermail@ohiole
         galclinic.com;jrauser@ohiolegalclinic.com;rauserlaw@gmail.com;Rauser_Bestcli
         ent@mail.com;rauserandassociates@gmail.com;AuteroBR51159@notify.bes
        Thomas R. Houlihan Houlihan@amer-law.com, sallman@amer-
         collect.com;jvaughan@amer-collect.com;HouliECF@aol.com
        Dynele L Schinker-Kuharich DLSK@Chapter13Canton.com,
         dschinkerkuharich@ecf.epiqsystems.com
        United States Trustee (Registered address)@usdoj.gov
        Joshua Ryan Vaughan jvaughan@amer-collect.com, SAllman@AMER-
         COLLECT.COM;rschroeter@amer-collect.com;HouliECF@aol.com
        Keith D. Weiner bankruptcy@weinerlaw.com

  And by regular US mail, postage prepaid, on:

  Debtor:
  Tina Brewer
  1159 Pat Lane
  Mansfield, OH 44906



                                                       /s/ James R. Galehouse
                                                       James R. Galehouse (0084867)




19-60697-rk    Doc 19     FILED 06/14/19       ENTERED 06/14/19 15:03:03           Page 2 of 2
